Citation Nr: 0721688	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen his claim for entitlement to service 
connection atresia, external ear canals.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the residuals of a 
tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Navy from 
October 1952 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
The claims folder indicates that the actual rating decision 
was issued by the Huntington, West Virginia, RO, but that the 
remaining correspondence has been issued, and sent to, the 
Louisville RO.  The veteran resides in the Louisville RO 
regional area.  The veteran presented testimony before the 
Board in July 2006; a transcript of that hearing was produced 
and has been included in the claims folder for review.

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the VA.

2.  Service connection for atresia, external ear canals, was 
denied by an RO decision dated September 1953.  

3.  Service connection for atresia, external ear canals, was 
denied on the basis that the condition was a pre-existing 
service disability which was not aggravated by the veteran's 
military service or any incidents therein.  

4.  The evidence received subsequent to the September 1953 RO 
action includes VA examination reports, written statements 
made by the veteran, a hearing transcript, and VA medical 
treatment records.  This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for atresia, external ear canals.  

5.  The veteran underwent a tonsillectomy in 1941 - twelve 
years before the veteran entered onto active duty.  


CONCLUSIONS OF LAW

1.  The RO decision of September 1953 denying entitlement to 
service connection for atresia, external ear canals, is 
final.  Veterans Regulation No. 2(a), Part II, Par. III, 
Veterans Administration Regulation 1008; currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for atresia, 
external ear canals, has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (2006).

3.  The residuals of a tonsillectomy were not incurred in or 
aggravated by active service or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in November 2003 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him the claim was previously denied and explained what would 
constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in June 2006.  This letter 
specifically discussed the contents of Dingess.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving atresia was received 
after that date (August 2003) was received after that date, 
those regulatory provisions do apply.

As noted above, the matter of the veteran's entitlement to 
service connection for atresia has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

After the veteran was discharged from the service in July 
1953, he submitted a claim for benefits with the then 
Veterans Administration.  He contended that he had an ear 
condition that he did not have prior to his service in the US 
Navy.  The RO obtained the veteran's service medical records 
including the report by the Navy retention board that 
provided medical information on the veteran's ear problems.  
The RO acknowledged that the veteran had suffered from ear 
infections while in service.  However, the RO went further 
and noted that the veteran suffered from atresia of both the 
left and right ear canals.  The RO went on to deny the claim 
noting that:

	. . . At this time information was 
obtained that [the] veteran had 
difficulty in hearing as long as he could 
remember and that while in school he had 
to sit in the front of the room in order 
to hear.  It was the opinion of the 
examination otolaryngologist and the 
Survey board that the entry made in [the] 
veteran's health record on his enlistment 
was in error; that the condition was of 
such a nature that it existed prior to 
enlistment and was not aggravated by 
service.  The condition was diagnosed as 
one of a congenital nature.  

Thus, the RO concluded that the evidence did not support the 
veteran's claim.  The veteran did not appeal the matter, and 
thus, the decision became final.  Veterans Regulation No. 
2(a), Part II, Par. III, Veterans Administration Regulation 
1008; currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).  

When the RO denied service connection for atresia of both ear 
canals, it based its decision on the veteran's service 
medical records and his application for benefits.  In making 
its decision, the RO concluded that the veteran's disability 
pre-existed service and it was not aggravated by the 
veteran's military service or any incidents therein.  Since 
then, the veteran has submitted written statements, VA 
medical treatment records, and has provided testimony before 
the Board.  Also submitted on behalf of the veteran are 
statements by his accredited representative.

This evidence is new.  It was not of record prior to 
September 1953.  Nevertheless, it is not material because it 
does not substantiate a previously unestablished fact.  The 
medical evidence does not conclude that the veteran's atresia 
of the ear canals was aggravated by the veteran's military 
service or that it was not, as previously determined, a 
congenital disorder that pre-existed the veteran's service.  
In other words, the evidence presented did not hypothesize 
that the veteran's military service and anything surrounding 
his service caused or resulted in or aggravated a pre-
existing service disability.  Hence, it is the conclusion of 
the Board that this evidence is not material because it does 
not relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for atresia of both ear canals is not 
reopened.

II.  Service Connection

The veteran has further asked that he be given VA 
compensation benefits for the residuals of a tonsillectomy 
that he contends was caused by illnesses he experienced while 
in service.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 
(West 2002) and 38 C.F.R. § 3.303(b) (2006), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 1 0 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The records indicate that the veteran underwent a 
tonsillectomy in 1941 - twelve years prior to his service in 
the US Navy.  In other words, the operation to rid the 
veteran of his tonsils was accomplished before he enlisted.  
It is further noted that the veteran's tonsillectomy was 
noted on the veteran's entrance physical as a pre-existing 
service surgery.  The medical records do not indicate or 
suggest that the veteran's tonsils re-generated or that the 
surgical area was infected or aggravated during service.   

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from the residuals for a 
tonsillectomy, such a condition pre-existed the veteran's 
service and the evidence does not show aggravation of the 
tonsils area during service.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  The veteran's claim 
is thus denied.




ORDER

1.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection for atresia of both ear 
canals has not been received, and the appeal is denied.

2.  Entitlement to service connection for the residuals of a 
tonsillectomy is denied.  


REMAND

The veteran has also requested service connection for a 
bilateral hearing loss and tinnitus.  The service medical 
records, as somewhat discussed above, indicate that the 
veteran did suffer from hearing problems before and during 
service.  Notwithstanding this, post-service medical records 
do not address whether the veteran incurred tinnitus while in 
service or whether the veteran's hearing loss was aggravated 
by service.  In fact, after the veteran submitted his claim 
for benefits for these two disorders, the RO never scheduled 
the veteran for an actual examination in order to determine 
whether the veteran's assertions had merit.  

Because there is a lack of medical information, either from a 
private or VA doctor, concerning the veteran's claimed 
bilateral hearing loss and tinnitus, it is the opinion of the 
Board that these issues should be returned to the RO for the 
purpose of obtaining such information.  That is, the Board 
believes that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment should be accomplished so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claims.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2006) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2006) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594. Hence, since a physician has 
not commented specifically on the veteran's contentions and 
assertions, the claim is remanded for the purpose of 
obtaining additional medical information that would provide 
answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should arrange for an 
audiological examination in order to 
determine whether the veteran now suffers 
from tinnitus and bilateral hearing loss.  
The purpose of this examination is to 
ascertain the etiology of the claimed 
disorders.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
found tinnitus and bilateral hearing 
loss.  The examiner is asked to state 
whether it is at least as likely as not 
that either disorder is related to any 
in-service disease or injury or to his 
service in general or to a pre-existing 
service disability.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


